—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered August 10, 1999, convicting defendant, after a jury .trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of eight years, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues of credibility and identification were properly presented to the jury and we find no reason to disturb its determinations. The People presented *369reliable identification testimony and the defense witnesses were significantly impeached. Concur—Williams, P.J., Mazzarelli, Saxe, Lerner and Marlow, JJ.